--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.13





BURLINGTON NORTHERN SANTA FE CORPORATION
 SUPPLEMENTAL INVESTMENT AND RETIREMENT PLAN
As Amended and Restated, effective as of January 1, 2005, as further amended
November 4, 2008 


ARTICLE I - GENERAL


           Section 1.1  Establishment of Plan and Purpose.  Burlington Northern
Santa Fe Corporation, a Delaware Corporation (hereinafter the "Company"), has
established the Burlington Northern Santa Fe Supplemental Investment and
Retirement Plan (hereinafter the “Plan” or the “Supplemental Plan”), effective
January 1, 1997. The Plan is subject to the following:


(a)  The Plan is intended to replace the Burlington Northern Inc. Restoration
Plan and the Santa Fe Pacific Corporation Supplemental Retirement and Savings
Plan, and both plans were merged into this Plan, provided, however, that any
compensation deferred under the terms of a predecessor plan shall be distributed
pursuant to the terms of the deferral election made under such plan.


(b)  The purpose of the Plan is to provide certain highly compensated employees
of the Company and certain of its Affiliated Companies that adopt the Plan the
opportunity to defer the receipt of compensation and to receive additional
retirement income.


(c)  This Plan is not intended to qualify under section 401(a) of the Internal
Revenue Code of 1986, as amended (hereinafter the "Code"), or be subject to
Parts 2, 3, or 4 of Title I of the Employee Retirement Income Security Act of
1974, as amended (hereinafter "ERISA").


(d)  The Plan as set forth herein shall apply to distributions under the Plan
commencing on or after January 1, 2005 (the “Effective Date” of the Plan as set
forth herein), excluding payments made before or made after the Effective Date
that are part of a series of installment or annuity payments that commenced
prior to the Effective Date; provided that payments that commenced prior to the
Effective Date will be subject to the applicable provisions of the Plan as in
effect prior to the Effective Date.


(e)  It is the intention that all amounts deferred under the Plan will be
subject to the provisions of section 409A of the Code and applicable guidance
issued thereunder (“Section 409A”), regardless of whether such amounts were
deferred (within the meaning of Section 409A) on, prior to, or after January 1,
2005; provided, however, that amounts deferred as of December 31, 2004 with
respect to Participants for whom no amounts are deferred after December 31, 2004
are not intended to be subject to the provisions of Section 409A and such
amounts shall continue to be subject to the terms and conditions of the Plan as
in effect prior to January 1, 2005.


           Section 1.2  Affiliated Companies.  The term "Affiliated Company"
shall mean all persons with whom the Company is considered to be a single
employer under section 414 (b) of the Code and all persons with whom the Company
would be considered a single employer under section 414 (c) of the Code.  The
Company and each Affiliated Company which, with the consent of the Chief
Executive Officer or Board of Directors of the Company, adopts the Plan are
referred to herein collectively as the "Employing Companies" and individually as
an "Employing Company".


           Section 1.3  Plan Administration.  The authority to control and
manage the operation and administration of the Plan shall be vested in the Vice
President – Human Resources and Medical of the Company (hereinafter the
"Administrator").  Any interpretation of the Plan by the Administrator or the
Administrator’s delegate and any decision made by the Administrator or the
Administrator’s delegate on any other matter within the Administrator’s
discretion are final and binding on all persons.  The Administrator shall have
discretionary authority to administer, construe and interpret the Plan, to
decide all questions including but not limited to eligibility, payment of any
benefits hereunder, and to make all other determinations deemed necessary or
advisable for the administration of the Plan, provided, however, that any person
claiming entitlement to benefits in an amount other than that received shall
have the right after review and denial, in whole or in part, of such claim by
the Administrator to a review of such denial by the Burlington Northern Santa Fe
Employee Benefits Committee (hereinafter the “Committee”).  Such review shall be
initiated by the written request therefore by such person filed with the
Committee within 60 days after receipt by the person of the denial by the
Administrator.


           The Committee shall act with or without a meeting by the vote or
concurrence of a majority of its members; but no member of the Committee who is
a Participant shall take part in any Committee action or any matter that has
particular reference to his own interest hereunder.  The Administrator and the
Committee shall discharge their responsibilities hereunder in a uniform and
non-discriminatory manner as to all Participants.


           The Administrator and the Committee may from time to time delegate
duties to members of the Human Resources Department or other employees of the
Company.


           Section 1.4  Non-Alienation.  Benefits payable to any individual
under the Plan may not be voluntarily or involuntarily assigned, alienated,
pledged or subject to attachment, anticipation, garnishment, levy, execution or
other legal or equitable process.


           Section 1.5  Source of Benefits.  The amount of any benefit payable
under the Supplemental Plan will be paid in cash from the general assets of the
Employers or from one or more trusts, the assets of which are subject to the
claims of the Employers' general creditors in the event of bankruptcy or
insolvency.  Such amounts payable shall be reflected on the accounting records
of the Employers but shall not be construed to create, or require the creation
of, a trust, custodial or escrow account.  Nothing contained in this
Supplemental Plan and no action taken pursuant to its provisions, shall create a
trust or fiduciary relationship of any kind between an Employer and an employee
or any other person.  Neither an employee nor beneficiary of an employee shall
acquire any interest greater than that of an unsecured creditor, subject to any
preferences provided by federal bankruptcy laws.


           Section 1.6  Plan Not Contract of Employment.  The Plan does not
constitute a contract of employment, and nothing in the Plan will give any
participant the right to be retained in the employ of any Employing Company, nor
any right or claim to any benefit under the Plan, except to the extent
specifically provided under the terms of the Plan.      


           Section 1.7  Notices.  Subject to subsection 4.1, any notice or
document required to be given to or filed with an Employing Company, the
Company, the Administrator or the Committee shall be considered to be given or
filed:


(a)             on the date delivered to the Administrator; or


(b)             three days after the date sent by certified mail to the
Administrator.


           Section 1.8  Applicable Law.  The Plan shall be construed and
administered in accordance with the internal laws of the State of Texas.


           Section 1.9  Gender and Number.  Where the context admits, words in
any gender shall include any other gender, words in the singular shall include
the plural and the plural shall include the singular.


           Section 1.10  Plan Year. The Plan Year shall be the calendar year.




ARTICLE II - PARTICIPATION


           Section 2.1  Participation.  As of the Effective Date, the Employing
Companies which are authorized to participate in the Plan are BNSF Railway
Company, BNSF Logistics, LLC, Los Angeles Junction Railway Company, Meteor
Communications Corporation  and Western Fruit Express Company, provided,
however, that the Chief Executive Officer of the Company shall have the
authority to modify the authorization of an Employing Company to participate in
the Plan, including the authority to authorize the participation in the Plan of
additional Employing companies.  The class of highly-compensated employees of
each Employing Company who shall be eligible for the benefits provided in
Article IV below (hereinafter the "Eligible Employees") shall be limited to
employees who are members of a select group of management or highly compensated
employees within the meaning of Section 401(a)(1) of ERISA and shall consist of
those employees in Salary Bands 34 or higher and such employees who are
designated to be treated as Employees in Salary Bands 34 or higher for purposes
of compensation.  The Chief Executive Officer of the Company shall have the
authority to modify the description of the class of employees who shall be
eligible to participate in the Plan, including the authority to designate
additional employees who shall be eligible to participate in the Plan, provided
that participation in the Plan shall at all times be limited to employees who
are members of a select group of management or highly compensated employees
within the meaning of Section 401(a)(1) of ERISA.  Employees shall be eligible
to commence participation in the Plan 30 days after they become members of the
class of highly-compensated employees described in the preceding sentence.  If
the Company determines that participation by one or more Participants shall
cause the Plan as applied to any Employing Company to be subject to Parts 2, 3,
or 4 of Title I of ERISA, the entire interest of such Participant or
Participants under the Plan shall be immediately segregated from the Plan, and
such Participant or Participants shall cease to have any interest under this
Plan, but such amounts shall continue to be subject to the terms identical to
the terms of the Plan (including, without limitation, the provisions of Article
VI).


ARTICLE III - VESTING


           Section 3.1  Vesting.  A Participant shall be fully vested in his
deferral amounts and earnings at all times and subject to investment gains and
losses.  A Participant shall be vested in Employer Matching Contributions in
accordance with the vesting schedule set forth in Article 6 of the Burlington
Northern Santa Fe Investment and Retirement Plan (the "Investment Plan").
 
ARTICLE IV - DEFERRALS
 
           Section 4.1  Deferral Elections.  An Eligible Employee for any Plan
Year may elect to defer Eligible Compensation, and thereby become a Participant
in the Plan, subject to the following:


           (a)  The Employee Eligible may elect to defer Eligible Compensation
with respect to services performed in the calendar year by filing a written
Deferral Election Form with the Administrator not later than the last day of the
preceding calendar year; provided that (i) such election must be irrevocable not
later than the last day of such preceding calendar year; (ii) the Committee may
establish an earlier deadline for such elections; and (iii) the Deferral
Election form, and the filing thereof, shall be subject to such other rules (not
inconsistent with the foregoing) as may be established by the Committee
(including, without limitation, providing that the most recent Deferral Election
Form shall remain in effect for subsequent years unless such election is revoked
or a new election is made for the subsequent year). Subject to such rules as the
Administrator may establish (including, without limitation, rules relating to
verification as to date and time), a Deferral Election Form shall be deemed
filed at the time it is received by the Administrator.  Such election may be
filed by personal delivery, by mail, by prepaid overnight courier, by facsimile,
by telephone, by on-line internet or intranet access to the extent that such
methods are permitted by the Administrator, or by such other means as may be
permitted by the Administrator.  If a Participant has a taxable year that is
other than the calendar year, then, to the extent required by Section 409A, the
term “calendar year” (when used in the Plan) shall instead mean the
Participant’s taxable year.


           (b)  Unless the Compensation and Development Committee of the Board
otherwise specifies, a Participant may elect to defer (i) up to 25% of base
salary that is not eligible Compensation under the Investment Plan, and (ii) up
to 25% of any cash incentive payments that are not eligible Compensation under
the Investment Plan.  In addition to the deferral permitted pursuant to the
preceding sentence, a Participant may elect to defer the amount that the
Participant is prevented from contributing to the Investment Plan by reason of
the limitation on before-tax contributions under section 402(g)(1) of the Code
(determined without regard to whether the Participant in fact contributed to the
Investment Plan the maximum amount permitted by Code section 402(g).  A Deferral
Election form must specify the percentage, if any, which the Participant chooses
to defer and authorize his Employing Company to make payroll deductions;
provided, however, that the percentage rate of deferral applicable to the
Participant’s Salary and applicable to the Participant’s Bonus, respectively,
for any year must be at the same rate as the percentage rate applicable to the
Participant’s deferral election under the Investment Plan applicable to the
Participant’s Salary and Bonus for that year (determined as of the first day of
that year), except that with respect to the either or both of the Participant’s
Salary and Bonus for the year, the Participant may elect that no deferral occur
under this Plan.


           (c)  For the first calendar year in which an individual becomes
eligible to participate in any of the Plan and the Related Plans, the individual
may file an initial Deferral Election Form to participate in this Plan, provided
that such election must be made by filing a Deferral Election Form to defer
Eligible Compensation within 30 days after the date the individual initially
becomes eligible to participate in any of the Related Plans, and may only apply
with respect to Eligible Compensation paid with respect to services to be
performed after the election is filed.  Where a Deferral Election is made under
this paragraph (c) with respect to a bonus, the election may apply to no more
than an amount equal to the total amount of the bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period.  The term "Related Plan" shall mean any other account balance plan
providing for the deferral of compensation at the election of the Participant
that is required to be aggregated with this Plan pursuant to Treasury Regulation
Section 1.409A-1(c)(2)(A).


           (d)  An employee’s “Eligible Compensation” for any calendar year
shall be the sum of: 


(i)           The employee’s “Salary” for the year, which is the regular rate of
pay specified for his position for the year, including only the total of base
salary, sales commissions and similar sales-based cash compensation, and any
other amounts specified by the Committee as Salary prior to the beginning of
such year.  For purposes of the preceding sentence, base salary scheduled to be
paid after the last day of that calendar year solely for services performed
during the final payroll period (as defined in Code section 3401(b)) containing
the last day of the calendar year is treated as base salary for services
performed in the subsequent calendar year in which the payment is made.


(ii)           The employee’s “Bonus” for the year, which is the total of his
cash bonuses paid under the Incentive Compensation Plan prior to termination of
employment, annual cash performance bonuses paid prior to termination of
employment to employees who are assigned to positions which are not eligible for
the Incentive Compensation Plan, bonuses which are exchanged for an Exchange
Grant under the BNSF Incentive Bonus Stock Program or any similar program
maintained by an Affiliated Company and which are payable prior to termination
of employment, bonuses which are deferred under the BNSF Senior Management Stock
Deferral Plan and which are payable prior to termination of employment, and
contributions made under a salary reduction agreement to a qualified cash or
deferred arrangement or a cafeteria plan which meets the requirements of Section
125 of the Code and any other amounts specified by the Committee as Bonus prior
to the beginning of such year.
 
“Compensation” shall not include severance benefits, payments for earned but
unused vacation, automobile allowances, imputed income under any group term life
insurance program, business or moving expense or other reimbursements, fringe
benefits or similar items, lump sum payments in lieu of merit increases,
payments while on a leave of absence other than for short-term illness,
relocation benefits and geographic differentials, the grant of stock and any
cash payments relating thereto, the grant or exercise of an option to acquire
stock, cash awards in lieu of stock options, and payments made under any company
Long-Term Disability Plan paid to a Participant by a Participating Company.


           Section 4.2  Employer Matching Contribution.  Subject to such
limitations as the Administrator may from time to time impose, for each Plan
Year, a Participant shall be credited with an "Employer Matching Contribution"
equal to the amount determined pursuant to paragraph (a) below minus the amount
determined pursuant to paragraph (b) below:


           (a)  The amount determined pursuant to this paragraph (a) is equal to
the sum of:


(i)  the Deferred Compensation Eligible for Matching for the year multiplied by
50% or such lesser matching rate as may be applicable for the year (if any)
under the first paragraph of subsection 4.4 of the Investment Plan with respect
to the Participant; plus


(ii)  the Deferred Compensation Eligible for Matching for the year multiplied by
the matching rate (if any) applicable for the year under the second paragraph of
subsection 4.4 of the Investment Plan with respect to the Participant.


           (b)  The amount determined pursuant to this paragraph (b) is the sum
of the amounts that would have been credited to the Participant’s Investment
Plan Account under the first paragraph and under the second paragraph of
subsection 4.4 of the Investment Plan for the year, with such amounts determined
as though the Participant had elected to make the maximum amount of Deferred
Contributions permitted under the Investment Plan for the year (determined
without regard to whether the Participant had in fact elected to make the
maximum amount of Deferred Contributions for the year).


A Participant’s “Deferred Compensation Eligible for Matching” for any year is
the amount deferred under this Plan for that year, up to 6 percent of the
Eligible Compensation (as defined in paragraph 4.1(d) of this Plan).


ARTICLE V - PLAN ACCOUNTING


           Section 5.1  Accounts.  The Administrator shall establish an Account
for each Participant who elects to participate in the Plan under subsection
6.4.  Each Account shall be adjusted in accordance with this Article V in a
uniform, non-discriminatory manner, as of such periodic "Accounting Dates" as
may be determined by the Administrator from time to time (which Accounting Dates
shall be not less frequent than quarterly).  As of each Accounting Date, the
balance of each Account shall be adjusted as follows:


           (a)  first, charge to the Account balance the amount of any
distributions under the Plan with respect to that Account that have not
previously been charged;


           (b)  then, credit to the Account balance the amount of the
compensation to be deferred by the Participant in accordance with the provisions
of subsection 4.1 and the amount of Employer Matching Contributions to be
credited in accordance with Section 4.2  that have not previously been credited;


           (c)  then, adjust the Account balance for the applicable assumed rate
of earnings in accordance with subsection 5.2.


           Section 5.2  Adjustment of Accounts for Earnings.  The amounts
credited to a Participant's Account in accordance with subsections 4.1 and 4.2
shall be adjusted as of each Accounting Date to reflect the value of an
investment equal to the Participant's Account balance in one or more assumed
investments that the Committee offers from time to time, and which the
Participant directs the Administrator to use for purposes of adjusting his
Account.  Such amount shall be determined without regard to taxes that would be
payable with respect to any such assumed investment.  The Committee may
eliminate any assumed investment alternative at any time; provided, however,
that the Committee may not retroactively eliminate any assumed investment
alternative.  To the extent permitted by the Administrator, the Participant may
elect to have different portions of his Account balance for any period adjusted
on the basis of different assumed investments.  The Account of each Participant
shall be credited with the amount deferred by the Participant as of the date on
which the amount is communicated to the Plan recordkeeper which shall be as soon
as reasonably practicable after the date the compensation would otherwise have
been payable to the Participant, or, if such date is not an Accounting Date, as
of the first Accounting Date occurring thereafter.  Notwithstanding the election
by Participants of certain assumed investments and the adjustment of their
Accounts based on such investment decisions, the Plan does not require, and no
trust or other instrument maintained in connection with the Plan shall require
that any assets or amounts which are set aside in a trust or otherwise for the
purpose of paying Plan benefits shall actually be invested in the investment
alternatives selected by Participants.


           Section 5.3  Participant Statements.  At least quarterly, the
Administrator shall cause to be furnished to each Participant a statement
indicating, on the basis of the latest available information, the status of the
Participants' Accounts.


ARTICLE VI - PAYMENT OF DEFERRED AMOUNTS


           Section 6.1  Separation from Service.  Subject to the provisions of
subsections 1.5 and 6.4, and such other rules as the Administrator may
establish, upon a Participant's death or separation from service, the
Participant's entire Account balance, including the Employer's Matching
Contribution on amounts deferred prior to the Participant's death or separation
date, shall be paid to or on account of the Participant as follows:


           (a)  in a single lump sum payment which shall be due on the 30th day
after his date of death;


           (b)  in a single lump sum payment which shall be due July 31 of the
year following the year in which separation occurs; or


           (c)  if elected by the Participant (i) prior to November 30, 2008, or
(ii) within 30 days after the date he becomes eligible to participate in the
Plan, in annual installments over a period of five or fewer years, beginning on
or about July 31 of the calendar year following the date of his separation from
service.


           Section 6.2  Beneficiary Designation.  Each Participant may, from
time to time by signing a form furnished by the Administrator, designate any
legal or natural person or persons (who may be designated contingently or
successively) to whom his benefits under the Plan are to be paid if he dies
before he receives all of his benefits.  A beneficiary designation form will be
effective only when the signed form is filed with the Administrator while the
Participant is alive.  A beneficiary designation may be revoked or amended only
by the completion of a new beneficiary designation form, provided, however, that
if a Participant’s spouse is named as such Participant’s beneficiary, and the
Participant and such spouse are subsequently divorced, then the designation of
the spouse made prior to the divorce shall be null and void. In order to
designate a former spouse as a beneficiary, a new beneficiary designation form
must be completed. If a deceased Participant failed to designate a beneficiary
as provided above, or if the designated beneficiary of a deceased Participant
died before him, his benefits shall be paid in accordance with the following
order of priority:  (i) to his surviving spouse, if any; (ii) to his surviving
children in equal shares; or (iii) the estate of the last to die of the
Participant or his designated beneficiary.  The benefits under this Plan which
are payable to a beneficiary shall be paid in a lump sum.


           Section 6.3  Withholding for Tax Liability.  The Company may withhold
or cause to be withheld from any payment of benefits made pursuant to the Plan
any taxes required to be withheld with regard to such payment.
 
           Section 6.4  Specified Employees.  If a Participant is a "Specified
Employee" at the time of his separation from service, payment of the
Participant’s Supplemental Plan benefits shall be made to him on the later of
the date otherwise scheduled for such payment or the first day of the seventh
month following such separation from service; provided that if payment of such
benefit is delayed by reason of this subsection 4.1, amounts otherwise due to
the Participant prior to the payment date shall be accumulated and paid to him,
without interest, on the first day of the seventh month.  “Specified Employee”
shall be defined in accordance with Treasury Regulation Section 1.409A-1(i) and
such rules as may be established by the Chief Executive Officer of the Company
or his delegate from time to time.
 
           Section 6.5  Accelerated Distribution.  If the Plan fails to meet the
requirements of Section 409A with respect to any Participant, the Participant
will receive a distribution equal to the amount required to be included in
income as a result of the failure.
 
           Section 6.6  Termination of Employment.  A Participant’s “Termination
of Employment” (including references to a Participant’s employment termination
and terminating employment, as well as references to a Participant’s separation,
separation date, and separation from service) shall mean the Participant ceasing
to be employed by the Company and the Affiliated Companies, subject to the
following:


           (a)  The employment relationship will be deemed to have ended at the
time the employee and his employer reasonably anticipate that a level of bona
fide services the employee would perform for the Company and the Affiliated
Companies after such date (whether as an employee or independent contractor, but
not as a director) would permanently decrease to no more than 20% of the average
level of bona fide services performed over the immediately preceding 36 month
period (or the full period of service to the Company and the Affiliated
Companies if the employee has performed services for the Company and the
Affiliated Companies for less than 36 months).  In the absence of an expectation
that the employee will perform at the above-described level, the date of
termination of employment will not be delayed solely by reason of the employee
continuing to be on the Company's and the Affiliated Companies' payroll after
such date.


           (b)  The employment relationship will be treated as continuing intact
while the employee is on a bona fide leave of absence (determined in accordance
with Treasury Regulation Section 1.409A-1(h)).
 
           Section 6.7  Section 409A.  The Committee may modify the time at
which any payment under the Plan will be settled, paid-out, vested or
transferred if it determines that such modification may be necessary to avoid
acceleration of tax or imposition of penalties under Section 409A.  Regardless
of whether the Committee modifies or fails to modify the time at which any such
Award is settled, paid-out, vested or transferred, the Participant shall be
solely liable for any taxes, including without limitation taxes that may be
imposed under Section 409A, penalties and interest incurred by reason of such
transfer.


ARTICLE VII - CHANGE IN CONTROL


           Section 7.1  Change in Control.  In the event of a change in control
as defined in The Burlington Northern Santa Fe 1999 Stock Incentive Plan, all
Accounts shall be fully vested.


           Section 7.2.  Trust.  The Company shall be obligated to transmit
funds equal to the outstanding liabilities under this Plan to the Burlington
Northern Santa Fe Corporation Amended and Restated Benefits Protection Trust or
a successor to such trust (such trust, together with any such successor,
referred to as the “Trust”) to the extent required by the provisions of such
Trust.


ARTICLE VIII - AMENDMENT OR TERMINATION


           Section 8.1  Amendment or Termination.  This Plan may be amended at
any time and from time to time by the Chief Executive Officer of the Company or
resolution of the Board of Directors of the Company; provided, however, the
Chief Executive Officer of the Company may not amend the Plan in any manner
which would make benefit or other changes materially increasing an Employing
Company’s liabilities under the Plan, make amendments required by law to be
approved by the Board of Directors or a committee thereof, make amendments which
change the design of the Plan with respect to the allocation of
responsibilities, or make changes affecting the Company’s indemnification
obligations.  The Board of Directors of the Company may terminate the Plan at
any time without the consent of the participants or beneficiaries.  No amendment
or termination shall divest any Participant or beneficiary of the credits to his
Account, or any rights to which he would have been entitled if the Plan had been
terminated immediately prior to the effective date of such amendment or
termination.  Any Employing Company may terminate its participation in the Plan
with respect to compensation or with respect to services performed in calendar
years after the year in which such termination is adopted.  Upon termination of
the Plan as to any Employing Company, the Company may, in its discretion applied
in a uniform manner, provide that amounts attributable to that Employing Company
shall be distributed in accordance with the provisions of 6.1; and upon
termination of the Plan as to all Employing Companies, the Company may, in its
sole discretion applied in a uniform manner to all Participants, cause a lump
sum payment of all benefits for all Participants to be made as soon as
reasonably practicable on the date established for payment under subsection
6.1(b).  Notwithstanding the foregoing, in no event shall any such termination
or distribution be made to the extent that it would not satisfy the provisions
of Treasury Regulation Section 1.409A-3 (or other applicable provisions of
Section 409A).



 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------